DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 10 are amended. Claims 2-6 & 11-15 are canceled. Claims 1, 7-10 & 16-18 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro (US 2013/0164603 A1) in view of Minemoto (US 2020/0020979 A1).
Regarding claims 1 & 7, Suguro teaches an energy storage device such as a lithium-ion battery ([0016]) comprising:										a positive electrode and a negative electrode comprising a Si-based active material, wherein the Si-based active material makes up more than 50 wt% of the negative electrode such that the negative electrode constitutes a Si-dominant electrode ([0026-[0043] & [0064]-[0065]);	a separator between the positive electrode and the negative electrode ([0024]);			an electrolyte composition comprising a salt such as lithium triflate ([0057]) and an electrolyte additive including a cyclic ether which can optionally be substituted with fluorine atoms ([0045]-[0053]).										However, Suguro is silent as to the cyclic ether being one of the functional epoxide compounds recited in claim 1. 										Minemoto teaches a battery electrolyte composition comprising ethylene oxide as an additive which can react with carbon dioxide to form ethylene carbonate ([0024]-[0025] & [0085-[0096]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use ethylene oxide as the cyclic ether because it can similarly, to the cyclic ethers described in Sugoro, react with carbon dioxide to form ethylene carbonate thereby stabilizing the electrolyte as taught by Minemoto ([0024]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”.  See MPEP 2144.06 II. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  									

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suguro (US 2013/0164603 A1) and Minemoto (US 2020/0020979 A1), applied to claims 1 & 7 above, and further in view of Yushin (US 2016/0104882 A1).
Regarding claims 8-9, Suguro as modified by Minemoto teaches the energy storage device of claim 1 but is silent as to the limitations of claims 8-9. 						Yushin teaches an energy storage device such as a lithium ion battery comprising a positive electrode and negative electrode with a separator placed therebetween, wherein the negative electrode comprises a self-supporting composite material film comprising 70 wt% of silicon active material particles which infiltrate a porous conductive scaffolding matrix material made of carbon that makes up the balance and holds the composite material film together such that the silicon particles are distributed throughout the composite material film ([0071]-[0076] & [0089]). 												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to replace Suguro’s negative electrode with a negative electrode comprising a self-supporting composite material film comprising 70 wt% of silicon active material particles which infiltrate a porous conductive scaffolding matrix material made of carbon, as described in Yushin above, because silicon can provide high energy densities and the large volume changes of silicon during charge and discharge can be accommodated by the porous conductive scaffolding matrix material ([0003]-[0004] & [0072]).	

Allowable Subject Matter
Claims 10 & 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Suguro, does not fairly teach or suggest a method of forming an energy storage device, the method comprising, in particular, forming said one or both of a cathode and an anode by mixing an electrode material to create a slurry, adding an electrolyte composition comprising the claimed functional epoxide compound and metal triflate catalyst to the said slurry before coating said slurry on a metal foil and drying. In Suguro’s invention, the electrolyte composition is only mixed with the components of the electrodes after the electrodes has been formed (i.e after drying an electrode material slurry on a metal foil.				 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 04/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claims 1 & 10 has prompted a new ground of rejection as presented above. As instantly claimed, claims 1, & 7-9 are found to be obvious over the combined teachings of Suguro, Minemoto and Yushin.		 							Thus, in view of the foregoing, claims 1 & 7-9 stand rejected and claims 10 & 16-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rownaghi (US 2021/0379574 A1) teaches a catalyst for the reaction between a functional epoxide and carbon dioxide to produce a carbonate, wherein the catalyst includes a metal triflate ([0003]-[0004]). Hamamoto (US 6,045,945 A) teaches cyclic carbonates for lithium ion battery electrolytes produced by reacting oxirane compounds such as ethylene oxide and propylene oxide with carbon dioxide (Col. 5, L.7-17 & 28-31).


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANAEL T ZEMUI/Examiner, Art Unit 1727